﻿I should like to express my sincere congratulations to Mr. Joseph Garba on his unanimous election as President of the General Assembly at this session. His qualifications and outstanding activity in this Organization are of fundamental value for the success of our work. I also wish to express my thanks for the excellent work done by his predecessor, Mr. Dante Caputo, and to reiterate our full support and deep gratitude to Secretary-General Javier Perez de Cuellar for his untiring work at the head of the Secretariat.
Since the founding of the United Nations, we have probably never witnessed as we do today so many efforts to improve the international climate or so many changes in the framework that has governed international relations for the past 40 years. Ideological intransigence, confrontation as a means of diplomacy and indifference to the overwhelming economic, social and political problems of a significant part of mankind have started to give way in the face of mankind's growing aspirations to broaden the scope of coexistence, to lay the foundations of true peace and to consolidate the notion that the individual is the direct and primary beneficiary of all government action. Although, unfortunately, many bloody conflicts persist in various parts of the globe, in recent times the use of force as an instrument in international relations has been shown to be futile. International co-operation, in which multilateralism must, in our opinion, be a key factor, has now to a large extent reduced the level of confrontation and the number of situations that could lead to war. Owing to the globalisation of current problems, we must also judiciously consider other dimensions which are equally essential to peace, and in which this increasingly vital international co-operation has not progressed as much as we would have liked. I refer, for example, to issues such as the differences between rich and poor countries, economic development, man's relationship with nature and the progressive deterioration of the environment, and phenomena such as terrorism and drug trafficking - to which I shall refer later in my statement.
First, with regard to the changes in Europe, the new climate in East-West relations - which has been observed in this Assembly - is encouraging. This is true not only with regard to the reduction of tensions between the United States and the Soviet Union and between the military alliances and their members, but also in relation to domestic changes in many countries, with progress in democratisation and respect for human rights. In this context, I wish to highlight the processes under way in Poland and Hungary and in the Soviet Union. Unfortunately, not all Eastern European countries are following these desirable paths.
The Conference on Security and Co-operation in Europe (CSCE) , with all its dimensions, has played a fundamental role in this whole process of European detente between countries and within countries. Moreover, it has been imbued with fresh vigour with the adoption of the Final Document of the Vienna meeting.
We welcome the significant role played by the United Nations in the present international context. Recognition by its Member States of the undeniable value of multilateralism has considerably broadened the Organization's scope for manoeuvre and has enabled its efforts to be more fruitful. The growing political realism of many countries which in the past were reluctant to accept solutions that were not extreme; the progress towards more pragmatism in the Movement of Non-Aligned Countries; the resolute action of the Security Council reinforced by the new co-operation among its permanent members; and the intelligent work of the Secretary-General are basic elements of that stimulating process.
Nevertheless, we are still a long way from an international society in which violence, poverty and the violation of fundamental human rights are absent. The United Nations can do and has done much to bring us closer to that objective, but its action cannot be successful if, at the same time, those engaged in these conflicts do not have the clear political will to terminate them.
Security Council resolution 598 (1987), adopted over two years ago, laid the foundations for negotiating a solution to the bloody war between Iran and Iraq. It is true that since then the guns have been silenced, but peace in the region is fragile and little progress has been made towards a just and lasting solution reached through the full implementation of resolution 598 (1987). Therefore the process of negotiation now under way under the auspices of the Secretary-General and his Special Representative must be intensified, and I assure them once again of the full backing of my Government for their delicate mission.
In Afghanistan, the signing in April last year of the Geneva Agreements opened the way to a solution. This year the final withdrawal of Soviet troops has been completed, making a peaceful settlement of the problem possible. Efforts must nevertheless be intensified to achieve a lasting settlement based on the Afghan people's exercise of the right to self-determination without outside interference. In order to achieve that goal, a broadly based Government representing all the parties to the conflict must be formed and any refugees wishing to do so must be allowed to return. The continued efforts of the Secretary-General to achieve that peaceful settlement should be supported, and the General Assembly should renew his mandate.
The evolution of the situation in southern Africa over the past year has shown hopeful signs on some fronts. Unfortunately, the intolerable system of apartheid persists in South Africa. We trust that the recent political changes in South Africa will lead to a more realistic and intelligent attitude when the time comes to undertake the necessary process leading to a truly democratic, pluralistic and non-racist society in that country. Once more we demand the lifting of the state of emergency, the legalization of all political parties and groups that oppose apartheid, and the immediate release of Nelson Mandela and the other political prisoners.
The historic process that started in Namibia last April has our unconditional support. We are confident that the process of independence will be completed within the agreed schedule and we reiterate our full confidence in and support for the Secretary-General and his Special Representative regarding their mission in Namibia. Spain is participating by means of a large contingent in the United Nations Transition Assistance Group. I should like to place on record here our determination to provide financial backing for the new country.
We welcomed with great satisfaction the Gbadolite agreements complementing those which, towards the end of last year, made it possible to start the gradual withdrawal of Cuban troops from Angola. We trust that there will be a total cessation of hostilities, which will lead that country to national reconciliation. free of foreign forces. At the same time, we support the contacts established in Mozambique with a view to ending the violence. We call for the immediate cessation of all outside attempts to destabilize that country. We also express our hope that the processes begun in Namibia and Angola will have a positive influence in Mozambique and the southern region as a whole, particularly in the front-line States.
The withdrawal of Vietnamese troops from Cambodia constitutes a positive but insufficient step. We regret the suspension of the Paris Conference, where greater flexibility from the parties involved in the conflict could have been expected. Efforts must continue in pursuit of a settlement allowing for the establishment of a broadly based Government of national reconciliation that will enable the country to face its future reconstruction with optimism, with no possibility of a return to a recent past which inflicted so much suffering on the Cambodian people.
We have followed with interest the proposals by the Republic of Korea and the Democratic People's Republic of Korea to engage in bilateral talks. President Roh's initiative submitted at this forum on 18 October of last year was particularly praiseworthy. However, tension on the peninsula still prevails. This can be overcome only through intensified dialogue and greater flexibility.
The tragic events that took place in China deeply moved large sectors of international public opinion. We are following the evolution of the situation with the greatest interest and we hope that the process of reform and openness in all its aspects, including the political, will gain strength shortly, in order to satisfy the Chinese people's legitimate aspirations to liberty and democracy.
The Maghreb is a region of special interest to Spain. My Government has already expressed its satisfaction at the historic agreement reached at the summit in Marrakesh, at which the Maghreb Arab Onion was set up.
We must increase the co-operation and efforts aimed at solving the Western Saharan problem. Spain is following developments in this respect with justifiable concern. The positive steps taken last year - and particularly the acceptance in principle by the parties involved of the Secretary-General's proposals for the holding of a referendum on self-determination in satisfactory conditions, under United Nations supervision - gave a great impetus to the process, which nevertheless has not yet finally crystallized. Spain, which is providing all the necessary technical co-operation, continues to support unreservedly the efforts aimed at unblocking the process. The pursuit of direct contacts between Morocco and the POLISARIO Front could contribute significantly to that.
The Cyprus problem has yet to be solved despite the renewed efforts of the Secretary-General and his Special Representative. The interruption of the inter-communal dialogue is a cause for concern. We state once again that the solution must be based on respect for the unity, independence, sovereignty and territorial integrity of Cyprus, pursuant to the relevant United Nations resolutions.
In the Middle East, prospects for achieving a just solution to the Arab-Israeli conflict remain uncertain. The situation in the occupied territories continues to deteriorate dramatically. We deplore the measures of collective punishment carried out by Israel, which have merely increased the already great; suffering of the population. We appeal to the Israeli authorities to abide by the Security Council resolutions on the subject and to respect the provisions of the 1949 Fourth Geneva Convention, which is fully applicable to the occupied territories.
We believe that the permanent members of the Security Council have an important part to play in achieving a rapprochement between the parties to the conflict and facilitating the convening of the International Peace Conference. The Palestine Liberation Organization must participate in that Conference, which we still believe to be the appropriate framework for bringing about the opening of direct negotiations between the parties involved.
The guidelines of the policy of the Twelve are reflected in the Madrid Declaration referred to by the current Chairman of the Council of Ministers, Mr. Dumas. We trust that the appeal that we made in Madrid to the parties involved lead to peace and will not be disregarded. President Mubarak's efforts to bring about talks between Israel and a Palestinian delegation deserve our support, with a view to an overall, just and 1,as ting solution based on the principle of peace for territories.
In that context, our call for moderation and good sense in Lebanon is even more peremptory. There has been a tragic deterioration in the crisis. Violence has claimed thousands of innocent lives, including that of the Ambassador of Spain in Beirut, Mr. Pedro de Aristegui. We confirm our backing for the work of the Tripartite Committee. Once more we call upon all the parties to the conflict to co-operate unreservedly by immediately establishing and respecting a total cease-fire, which will enable the necessary internal reforms to be implemented and make peace possible in a sovereign, independent Lebanon, free of foreign forces.
Central America has continued to be the focus of the international community's special attention. The Security Council has given explicit backing to the Central American agreements. Over the course of recent months we have had clear evidence of the political will of those directly involved to overcome their differences and find solutions through dialogue. The El Salvador agreements reached last February and the recent Tela summit conference of Presidents outlined a very positive set of initiatives.
That progress also owes a great deal to the tenacious action of the Secretary-General aid his collaborators. At the express wish of the Central American Presidents, the United Nations is playing an important role in this process. The time-limits foreseen in the Tela agreements have been changed to speed up the process. We trust that the Security Council will adopt the necessary resolutions to ensure that this process will be set in motion as quickly as possible.
Spain is especially hopeful about this process, which it has encouraged from the beginning. It has given - and remains willing to give - all the necessary help within its power. Our will is clear. There is no alternative to this framework for peace. We will support with concrete actions, not just with words, all efforts in this direction. In this connection, I wish to remind you of the support provided by the European Community to the programme for Central American regional economic integration. In this respect, we welcome the discussions which have already begun between the Government of El Salvador and the EMLN, and we trust that these may lead to complete national reconciliation.
In this context I would like to discuss peace-keeping operations. The United Nations is playing an ever greater role in the search for solutions to regional conflicts. We are pleased that it is receiving the necessary backing from the Security Council. Spain has decided to participate in various operations. It has supplied military observers for the United Nations Angola Verification Mission and a significant part of the air component of the United Nations Transition Assistance Group. Spain is also willing to co-operate in the operations which will presumably be launched in Central America.
The United Nations has contributed decisively to the process of decolonisation, which, with the forthcoming independence of Namibia, is approaching its conclusion. However, some cases are still pending. One of them is that of Western Sahara, to which I have already referred. East Timor is another. The start of talks between Portugal and Indonesia is a positive element towards a solution in conformity with the principles of the United Nations.
With respect to the Malvinas Islands, we have always supported direct negotiations between Argentina and the United Kingdom as a means of solving all outstanding problems between the two countries, including that of sovereignty. There have recently been new expectations of dialogue and we hope that the talks to be started by the two countries next month will lead to progress in this direction. We are pleased that both countries, with which we have friendly relations, have chosen Madrid as the place for the holding of these talks.
A particularly anachronistic colonial situation persists on the European continent, which affects the territorial integrity of my own country. No one is unaware of Spanish sensitivities in connection with the question of Gibraltar. We have chosen the path of negotiation as recommended by the General Assembly, with a view to concluding the process of decolonisation through the restoration of our territorial integrity, while at the same time preserving the interests of the Population of Gibraltar as well as those of the population of the "Campo de Gibraltar". As regards disarmament, confidence and transparency are. and we hope, will continue to be crucial elements in the process of East-West detente. We must continue to seek the reaction of the existing balances in the various categories of weapons as confidence- and security-building measures. In this process of enhancing security through disarmament and the reduction of levels of armaments, verification must play a fundamental role in order to ensure that agreements are copied with and also to avoid arousing suspicions.
Spain welcomes the progress made in Europe in the field of arms control and disarmament since the last General Assembly At our last summit meeting the countries members of the Atlantic alliance stated our intention to conclude the  negotiations on conventional weapons by the mid-1990s, thus contributing to increasing the security not only of the European continent but also of the international community as a whole.
As regards nuclear weapons and the strategic arms reduction talks (START) we trust that by 1990 the negotiations, including the current ones, will be concluded. To that end, the results of the conversations held last week in Wyoming are encouraging.
The question of arms control and disarmament must not be limited, however, to the East-West dimension. The recent Paris Conference stressed the urgent need for the rapid conclusion of the treaty for the complete and global elimination of chemical weapons. The proposals made by President Bush at the current session and Mr. Shevardnadze's positive response to them are encouraging in this respect.
On the question of human rights we have seen undeniable progress made in some countries, although in many others there has been stagnation, if not regression. We must prevent the economic difficulties encountered in some democracies which tend to perpetuate certain violations of human rights. The task of international codification in relevant aspects of the protection of human rights has recently been considerable, and this gives us great satisfaction.
In particular, I should like to express Spain's support for the draft Convention on the Rights of the Child, which we hope will be adopted at the current session, and the draft Optional Protocol to the International Covenant on Civil and Political rights aimed at the abolition of the death penalty. Nevertheless, we continue to think that rather than concentrating on creating new international instruments, we must emphasize the proper application of those already in existence. We must strengthen the United Nations mechanisms for the identification and eradication of violations of human rights. In particular, we consider highly desirable both the strengthening of the Commission on Human Rights and increased co-operation with it on the part of Member States.
I wish to refer to some items which continue to be on the United Nations agenda and which, unfortunately, will continue to be for some time. First, with reference to human rights - in regard to which there has been undeniable progress in many countries, although in others the matter has been at a standstill and in still others it has been retrograde - we must not allow the economic difficulties suffered by some democracies to perpetuate certain violations of human rights.
I wish to highlight our particular satisfaction with the strengthening of democracy and freedom taking place in Latin America. We are convinced that the forthcoming elections in Chile will lead to the full restoration of freedom in that country. However, the urgent economic problems, which in some countries coincide with the advancement of freedom, democracy and human rights, have given rise to a new phenomenon: economically poor democracies.
The latest report of the United Nations Conference on Trade and Development (UNCTAD) points out that there are three problems that have been fuelling one another and leading to a vicious circle: external debt, domestic financial instability, and social and economic stagnation. A number of Latin American countries have failed in their attempts to stabilize and revive their economies.
The burden of debt is strangling many countries. There can be little optimism about the expectations for growth and about inflation in the Latin American countries next year, Patience, tenacity and imagination will be required. We need to build a new global framework for the purpose of redesigning the debt strategy, while at the same time approaching each case individually. The objective is not merely to attain economic growth in those countries, but rather to sustain its development.
Here we must work on two fronts. True, the debtor countries must continue to strive to increase the competitiveness and flexibility of their economies, without dissembling the cost to society. The international community must facilitate the obtaining of adequate external financing through a combination of three elements: repatriation of capital, the reduction of debt and of its servicing and new loans.
I should like to point out the important role of the Brady Plan concerning debt reduction. Here, the International Monetary Fund and the World Bank must work together; designing and supervising the adjustment and growth programmes and also contributing to reinforcing debt reduction transactions through the channelling of new funds.
Spain has proposed that a European guarantee fund be set up in the European Community. This initiative was discussed in the Council at Madrid. The European Community has become even more aware of the magnitude and seriousness of the debt problem, as was seen at the meeting we had in Grenada with the Permanent Mechanism for Consultation and Political Co-operation, the Group of Eight.
The main goal is balanced economic development for the less favoured countries. Price oscillations and problems affecting some commodities do not help to achieve this goal. These commodities are of great importance in the export earnings of a large proportion of developing countries. We must regulate the commodities market, hearing in mind the component of co-operation and development aid. We are pleased about the coming into force of the Common Commodities Fund, putting an end to the deadlock which has lasted for 10 years.
We are also pleased, within the context of international trade, by the unblocking of the Uruguay Round.
Finally, we should recall here that the high level of indebtedness and the fall of export earnings in commodity markets have in the case of sub-Saharan African countries been combined with the advance of desertification, cyclical droughts and natural disasters to create a tragic situation. We must support, and are doing so, the various financial initiatives that have been advanced by various international organs, at the same time reinforcing the policy of co-operation with the African continent by giving significant economic stimulus for co-operation with those countries.
I should now like to make a very specific reference to North-South relations within the context of the United Nations.
Next April the General Assembly will hold a special session on international economic co-operation and the revitalization of economic growth and development in the developing countries. We believe that this will be an ideal occasion to achieve, among ourselves, a realistic economic consensus on a world scale. Work in this direction must proceed along with the preparations for a new international development strategy for the fourth United Nations development decade, the launching of a new substantive programme of action for the less developed countries, at the Paris Conference in September 1990, and, lastly, the International Conference on the Environment and Development, in 1992.
In referring to the environment, I should like to point out that international co-operation of a new kind is necessary in trying to solve another problem that affects nothing less than living conditions on our planet. The recent Hague Declaration, adopted at a conference at which countries all over the world were represented, states that as the problem is planetary, its solution can only be conceived at a world level and that it has three characteristics: it is vital, urgent and global.
The holding in 1992 of the United Nations Conference on Environment and Development should be focused on an analysis of these problems, apart from co-operation between the North and the South, and hence on consideration of the environmental factor in programmes of development aid.
The Conference will of course deal with questions of world dimensions, such as the greenhouse effect, protection of the o2one layer, the trans-border movements of wastes, and other things. These affect all countries but have major implications for the developing countries, both economically and financially, as well as with respect to technological support and transfers. It is an enormously delicate subject, and any solution therefore must be based on mutual respect and co-operation in a joint effort.
Spain agrees with the Bruntland report recommendation that environmental problems be tackled while taking the different regional situations into account.
I would recall that the European Community has already taken some important steps in some respects for preservation of the global environment. Among these general problems I have referred to, which form part of the new agenda of the United Nations, as I put it, I would like to add a few words about terrorism and drug trafficking. In spite of the efforts of the international community terrorism still gravely endangers the lives of countries and coexistence among nations. This threat manifests itself individually in each country, but it is a collective threat. Terrorist attacks are an act of aggression against the whole international community. We therefore have to strengthen international co-operation. Sensitive to this need, the General Assembly succeeded in achieving an important consensus against terrorism in resolution 40/61. Today, it is our task to consolidate and develop it.
We cannot talk of terrorism without talking about drug trafficking, they are so often connected. In his annual report the Secretary-General reminds us that "the monetary value of drug trafficking has recently surpassed that of international trade in oil and is second only to the arms trade". (A/44/1, p. 23)
We are, then, faced with a problem of tremendous ramifications. The way to fight this threat is through concrete international co-operation, accompanied by reinforcement of each country's domestic measures.
The International Convention against Illicit Traffic in narcotic Drugs is a far-reaching instrument. All Member States should adhere to it without delay.
We should also make progress in harmonizing and bringing national legislations closer to each other. There are matters that must be resolved urgently. We must activate this process. The 1983 Convention can serve as a framework of reference.
As a result of that Convention, the importance of the so-called precursors for drug synthesis has been made clear. Precursor-producing countries must make an effort to control their exports and thus co-operate in repression of the illegal drug trade.
Drug consuming countries also are responsible for the drug-trafficking phenomenon and must carry out programmes and action directed at decreasing domestic demand and thus reducing the traffic in drugs. For some years Spain has been developing educational and preventive measures to this end.
We should not forget, either, on this major theme of narcotic trafficking, actions designed to investigate large capitals, properties and the bank accounts of alleged drug traffickers, actions that have made possible a qualitative change in the fight against this scourge. The world banking system shares responsibility for the solution of this problem. We therefore ask for its co-operation. Similarly, it is necessary for the so-called tax havens to understand that hiding information related to business derived from drug trafficking is tantamount to collaborating in one of the most serious acts of aggression against mankind.
We have to continue pursuing action in support of and in co-operation with Governments and peoples of coca-producing countries, helping their economic development and generously promoting alternatives to cultivation of this substance.
The action taken by the United Nations Fund for Drug Abuse Control has proved effective for this purpose.
I should like to stress that there has been exemplary action, which we support, by Colombia, which should receive an adequate response from international bodies in this cause. In Colombia what is at stake is the capacity of the State based on the rule of law to stand up to a group of criminals who are attempting to destroy its basic structures.
In contusion, I should like to make a brief observation. As I have said throughout this statement, international co-operation must now go beyond the mere fundamental pursuit of peace. We must improve the quality of international life, so that we also improve the quality of national life, aid above all the personal life of each individual. We must strive to achieve a new world in which all men and woman count. This Assembly and the United Nations as a whole, will face not fewer but more problems. I trust they will contribute significantly to their solution.
There are some old questions among these new problems, often urgent. We have spoken of poverty and marginalization, and of the threats of drug trafficking and terrorism, which threaten our whole planet and the environment. The time left to us before these problems become catastrophic is not without limits} it is, indeed, rather short. The solution lies in our own hands if we are willing to co-operate. Thus, Spain believes we are witnessing a new era in the history of the United Nations.
